Title: To James Madison from James Simpson, 28 July 1803
From: Simpson, James
To: Madison, James


					
						Triplicate
						No. 60.
						Sir
						Tangier 28th. July 1803.
					
					I had the honour of addressing No. 59 to you the ninth of this Month in duplicate, by way of Gibraltar 


& Lisbon.  The 18th. Inst. Passports for the Frigate Mirboka of 22 Guns and 100 Men, and on the 23d. for the 


Maimona of thirty Guns and One hundred and fifty Men, the former to sail from Larach and the latter from Salle on 


a Cruise, were demanded and of consequence granted by all the Consuls resident here; it is 


portended both will be ready to put to Sea next week, but I doubt if the latter will.  We have the novelty on this 


occasion of His Majesty having delivered to each of the Captains’ besides the general Instructions, a sealed 


Letter to be opened after they shall have left this Coast.  We are assured no person Knows the Contents of these 


Letters but the Emperour and his Minister.
					This Gentleman has confirmed that he has not received Orders from His Majesty, to offer any farther 


testimony of the Peace negotiated for Hamburgh, than the Letter he had already written the Portuguese Consul.
					A very considerable Present for the Emperour in Cases and other packages has arrived from Cadiz, 


doubtless from the Gremios Mayores of Madrid as their Agent has taken it to his House; the Spanish Consul has 


received orders from Madrid to accompany this Gentleman to Court.
					By Letters from Mr. Gwyn and Mr. Derbys Correspondent at Mogadore I find his Supercargo of the Brig 


Mary was in an utter mistake, respecting the promise he wrote me had been made him of permission to ship a 


certain number of Mules duty free, as a compensation for that Vessel having taken Stores to Sallé.  Its a great pity 


he did not accept of the six hundred dollars offered him by the Governour of Mogadore before sailing, as now the 


Service is performed it may be difficult to obtain even that.
					The delay of what was intended the Emperour, and the affair of the Meshouda, combine to induce me 


to consider this a very unfavourable moment to make a demand from this Government, of the sum the Supercargo 


expected of One thousand dollars; for I cannot conceive myself justified in hazarding to give offence by such an 


application, as I well know His Majesty will not hesitate at pronouncing that sum exhorbitant.
					I have thought it necessary to offer to you these arguments, in justification of my not having made that 


immediate application for payment of a demand in behalf of a Citizen of the United States Mr. Derby may have 


expected I would, on the first sugestion of his Supercargo.  As that Gentleman has been very principaly 


concerned in the late Adventures to Mogadore, which I have understood turned out advantageously for him, it is 


to be supposed he will continue the Trade, when I may be able to obtain an order for an Offsett of duties for him, 


equal to a reasonable Recompense for the Service his Vessel performed.  With this I have the honour of 


enclosing a statement of the Amount of Imports and Exports at Mogadore on Vessels of the United States, from 


the time that Trade became of consequence in January last year up to the 5th. this Month, shewing also the 


Amount of duties paid thereon.  The last Item is very handsome in the space of eighteen Months, and by other 


people would be considered an object of incitement to a faithfull observance of Treaties, but here that Nation 


carries on the greatest share of Trade is said to be the most in need of peace with the Country, and that they 


ought of consequence to shew their gratitude for the advantages they are permitted to enjoy.
					I have not heard from Commodore Morris neither on subject of the Meshouda, nor on my 


Recommendation of a Frigate being sent to this Station, a measure of precaution the propriety of which I still 


confirm, especialy under present circumstances.  There are now many Privateers both English & French in 


these Seas,  the former detain all Neutrals they meet bound to or comeing from French Ports, but we have not 


seen the latter carry in any Neutral Vessels.  I have the honour to Repeat the assurances of my Respect and to 


subscribe myself Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
